Exhibit 10.5

 

STOCK REDEMPTION AND NOTE CANCELLATION AGREEMENT

Dated as of April 30, 2019

 

This Stock Redemption and Note Cancellation Agreement (this “Agreement”), dated
as of the date first set forth above (the “Effective Date”), is entered into by
and between (i) Drone Aviation Holding Corp., a Nevada corporation (the
“Company”) and (ii) Daniyel Erdberg (“Shareholder”). Each of the Company and
Shareholder may be referred to herein individually as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to the Common Stock Purchase Agreement, dated as of December
21, 2018 (the “SPA”) Shareholder acquired, and is the owner of, 150,000 shares
of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”);

 

WHEREAS, all 150,000 shares of the Common Stock have been issued to Shareholder,
with 50,000 of such shares of Common Stock being paid for in cash, and 100,000
of such shares of Common Stock being paid for pursuant to the Promissory Note by
the Shareholder in favor of the Company as the “Borrower” thereunder in the
original principal amount of $50,000, dated as of January 25, 2019 (the “Note”);
and

 

WHEREAS, now the Parties desire for the Company to redeem from Shareholder the
100,000 shares of Common Stock being paid for pursuant to the Note (the
“Shares”), and to cancel and terminate the Note, in each case subject to the
terms and conditions herein;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1.     Agreement to Purchase and Sell. Subject to the terms and conditions of
this Agreement, Shareholder shall sell, assign, transfer, convey, and deliver to
the Company, and the Company shall accept, redeem and purchase, the Shares and
any and all rights in the Shares to which Shareholder is entitled, and by doing
so Shareholder shall be deemed to have assigned all of Shareholder’s rights,
titles and interest in and to the Shares to the Company. For the avoidance of
doubt, the Shareholder shall retain ownership of the 50,000 shares of Common
Stock which were paid for in cash.

 

2.     Consideration. The Shares shall be redeemed by the Company in return for
the termination and cancellation of the Note. Effective as of the Closing (as
defined below), the Parties agree that the Note and all amounts due and payable
thereunder, including the principal amount and all accrued interest as of the
Effective Date, are each hereby forgiven and the Note is hereby cancelled and
terminated and shall be of no further force or effect.

 

3.     Closing; Deliveries; Additional Actions.

 

3.1.Closing. The purchase and sale of the Shares and the termination of the Note
(the “Closing”) shall be held on the Effective Date.

 

3.2.Deliveries at Closing. At the Closing, Shareholder shall deliver to the
Company any stock certificates evidencing the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank in the form as attached
hereto as Exhibit A, or other instruments of transfer in form and substance
reasonably satisfactory to the Company and such other documents as may be
required under applicable law or reasonably requested by the Company.

 



 

 

 

4.Representations and Warranties of the Shareholder. Shareholder represents and
warrants to the Company as set forth below.

 

4.1.Right and Title to Shares. Shareholder legally and beneficially owns the
Shares and no other party has any rights therein or thereto. There are no liens
or other encumbrances of any kind on the Shares and Shareholder has the sole
right to dispose of the Shares. There are no outstanding options, warrants or
other similar agreements with respect to the Shares.

 

4.2.Organization and Standing. Shareholder is an individual and has all
requisite power and authority to own his properties and conduct his business as
it is now being conducted.

 

4.3.Due Authority; No Violation. Shareholder has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Shareholder, and no other
proceedings on the part of Shareholder are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of Shareholder. The execution, delivery and
performance of this Agreement will not (x) violate, conflict with, or result in
the breach, acceleration, default or termination of, or otherwise give any other
contracting party the right to terminate, accelerate, modify or cancel any of
the terms, provisions, or conditions of any material agreement or instrument to
which Shareholder is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to Shareholder or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) any
order, judgment, arbitration award, or decree to which Shareholder is a party or
by which it or any of its assets or properties are bound.

 

4.4.Approvals. No approval, authority, or consent of or filing by Shareholder
with, or notification to, any governmental authority, is necessary to authorize
the execution and delivery of this Agreement or the consummation of the
transactions contemplated herein.

 

4.5.Enforceability. This Agreement has been duly executed and delivered by
Shareholder and, assuming that this Agreement constitutes the legal, valid and
binding obligation of the Company, constitutes the legal, valid, and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

5.Representations and Warranties of the Company. The Company represents and
warrants to Shareholder as set forth below.

 

5.1.Organization and Standing. The Company is duly organized, validly existing,
and in good standing under the laws of the State of Nevada and has all requisite
power and authority to own its properties and conduct its business as it is now
being conducted. The nature of the business and the character of the properties
the Company owns or leases do not make licensing or qualification of the Company
as a foreign entity necessary under the laws of any other jurisdiction, except
to the extent such licensing or qualification have already been obtained.

 



1

 

 

5.2.Due Authority; No Violation. The Company has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company, and no other
proceedings on the part of the Company are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of the Company. The execution, delivery and
performance of this Agreement will not (x) violate, conflict with, or result in
the breach, acceleration, default or termination of, or otherwise give any other
contracting party the right to terminate, accelerate, modify or cancel any of
the terms, provisions, or conditions of any material agreement or instrument to
which the Company is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to the Company or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) the
Company’s organizational documents, or any order, judgment, arbitration award,
or decree to which such the Company is a party or by which it or any of its
assets or properties are bound.

 

5.3.Approvals. No approval, authority, or consent of or filing by the Company
with, or notification to, any governmental authority, is necessary to authorize
the execution and delivery of this Agreement or the consummation of the
transactions contemplated herein.

 

5.4.Enforceability. This Agreement has been duly executed and delivered by the
Company and, assuming that this Agreement constitutes the legal, valid and
binding obligation of Shareholder, constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

6.Additional Agreements. This Agreement shall be effective upon its execution by
each of the Parties hereto. Each of the Parties hereto shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.

 

7.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be given in accordance
with the provisions of Section 6.8 of the SPA.

 

8.Governing Law; Etc. This Agreement shall be governed and controlled by and in
accordance with the laws of the State of Florida without regard to its conflict
of laws provisions. Venue for any action brought to enforce the terms of this
Agreement or for breach thereof shall lie exclusively in the state and federal
courts located in Duval County, Florida. Should any provision of this Agreement
be declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. The Parties affirm that this Agreement
is the product of negotiation and agree that it shall not be construed against
any Party on the basis of sole authorship. The Parties agree that the successful
Party in any suit related to this Agreement (as determined by the applicable
court(s)) shall be entitled to recover its reasonable attorneys’ fees and
expenses related thereto, including attorneys’ fees and costs incident to an
appeal.

 



2

 

 

9.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.

 

10.Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof or were otherwise breached and that
each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.

 

11.Entire Agreement; Severability. This Agreement and the exhibits attached
hereto and the SPA set forth the entire agreement between the Parties with
respect to the subject matter hereof and fully supersedes any prior agreements
or understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that each has not relied on any representations,
promises, or agreements of any kind made to the other in connection with each
Party’s decision to accept this Agreement, except for those set forth in this
Agreement. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 



3

 

 

12.Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both Parties wherein specific reference is made to
this Agreement.

 

13.Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties.

 

14.Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.

 

15.Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their permitted successors and
assigns. No Party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other Party to this
Agreement, which any such Party may withhold in its absolute discretion. Any
purported assignment without such prior written consents shall be void.

 

16.No Third-Party Beneficiaries. Other than as specifically set forth herein,
nothing in this Agreement shall confer any rights, remedies or claims upon any
person or entity not a Party or a permitted assignee of a Party to this
Agreement.

 

17.Further Assurances. From time to time, whether at or following the Closing,
each Party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

18.Expenses. Except as expressly provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses.

 

19.Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]


 



4

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 



  Drone Aviation Holding Corp.         By: /s/ Kendall W. Carpenter   Name: 
Kendall W Carpenter   Title: EVP and CFO         Daniyel Erdberg         By: /s/
Daniyel Erdberg   Name: Daniyel Erdberg

 



5

 

 

Exhibit A

 

IRREVOCABLE STOCK POWER

Drone Aviation Holding Corp.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Daniyel
Erdberg (“Seller”) hereby assigns, transfers, and conveys to Drone Aviation
Holding Corp., a Nevada corporation (the “Company”), all of Seller’s right,
title, and interest in and to (i) 100,000 shares of common stock, par value
$0.0001 per share, of the Company (the “Shares”), and hereby irrevocably
appoints the Executive Vice President, the Chief Financial Officer and the other
authorized officers of the Company as Seller’s attorney-in-fact to transfer said
Shares on the books of the Company, with full power of substitution in the
premises.

 

Date: April 30, 2019

 

Seller: Daniyel Erdberg

 

By: /s/ Daniyel Erdberg   Name:  Daniyel Erdberg  

 

 

6



 

